Citation Nr: 0013845	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity (DIC) benefits under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1941 to April 1946.  
The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1997 and later RO decisions that denied service 
connection for the cause of the veteran's death and benefits 
under 38 U.S.C.A. § 1151 for the cause of his death.


FINDINGS OF FACT

1.  The veteran's death in February 1997 was due to 
cardiopulmonary arrest due to lung cancer with metastases, 
including to bone with wide spread metastases to the left 
thigh.

2.  At the time of the veteran's death, service connection 
was in effect for dislocated semilunar cartilage of the left 
knee, rated 40 percent; scars of toes of the right and left 
feet, rated 10 percent; and malaria, rated zero percent.

3.  The appellant has not submitted competent (medical) 
evidence linking the cause of the veteran's death, lung 
cancer with metastases, first found in 1996, to an incident 
of service or to a service-connected disability; nor has she 
submitted competent (medical) evidence showing that the 
service-connected disabilities were material factors in 
causing the veteran's death.

4.  The appellant has not submitted competent (medical) 
evidence linking the cause of the veteran's death, lung 
cancer with metastases, to hospitalization, medical or 
surgical treatment authorized by VA, or to the pursuit of VA 
vocational rehabilitation training.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
for service connection for the cause of the veteran's death; 
that is, evidence which shows that the claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

There is no allegation, and the evidence does not show that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death in February 1997, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 1991).  Nor is there an issue of 
hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).

A death certificate shows that the veteran's death in 
February 1997 was caused by cardiopulmonary arrest due to 
lung cancer, and private medical reports of the veteran's 
treatment at the time of his death show that there was lung 
cancer with metastases, including to bone with wide spread 
metastases to the left thigh.  A review of the evidence in 
the veteran's claims folders shows that service connection 
was in effect for dislocated semilunar cartilage of the left 
knee, rated 40 percent; scars of toes of the right and left 
feet, rated 10 percent; and malaria, rated zero percent.

Service medical records do not show the presence of cancer of 
the lung.  The post-service medical records do not show the 
presence of squamous cell carcinoma of the lung with 
metastases until around November 1996.  The medical evidence 
does not link this malignant tumor to an incident of service 
or to a service-connected disability.  A claim for service-
connection for a disability is not well grounded where there 
is no medical evidence showing a nexus between a current 
disability and service.  Caluza, 7 Vet. App. 498.  Nor does 
the medical evidence show that the veteran's service-
connected disabilities were a material factor in the 
production of the veteran's death.

The appellant and her daughter testified at a hearing before 
the undersigned in February 2000.  While they asserted that 
service connection was warranted for the cause of the 
veteran's death, this assertion was based on negligent VA 
treatment of the veteran's disabilities and will be discussed 
in Section II of this decision.  There is no competent 
(medical) evidence linking the cause of the veteran's death, 
lung cancer with metastases, first found in 1996 (and thus 
well beyond the one-year presumptive period for malignant 
tumors), to an incident of service or to a service-connected 
disability; nor has the appellant submitted competent 
(medical) evidence showing that the service-connected 
disabilities were material factors in causing the veteran's 
death.  Under the circumstances, the claim for service 
connection for the cause of the veteran's death is not 
plausible, and it is denied as not well grounded.


II.  Entitlement to DIC Benefits under 38 U.S.C.A. § 1151

DIC may be payable for death resulting from VA 
hospitalization, medical or surgical treatment, or pursuit of 
a course of vocational rehabilitation under 38 U.S.C.A. 
§ Chapter 31.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).

With the exception noted in Brown v. Gardner, 115 S. Ct. 552 
(1994), upholding the decision of the Court in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) invalidating 38 C.F.R. 
§ 3.358(c)(3) on the grounds that that section of the 
regulation, that included an element of fault, did not 
properly implement the governing statute, 38 U.S.C.A. § 1151, 
the provisions of 38 C.F.R. § 3.358, excluding the sections 
dealing with fault, remain valid.  The provisions of 
38 C.F.R. § 3.358 implement 38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in April 1997, the earlier version of section 1151 
(which did not, as judicially interpreted, require fault) is 
the only version applicable in this case.

Section 1151, effective prior to October 1, 1997, provides 
that benefits for death compensable thereunder shall be 
awarded in the same manner as if such death were service-
connected.  Under the circumstances, the Court has held that 
the requirements for a well-grounded claim, noted in Section 
I of this decision, under this section parallel those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460 (1999).  Hence, the 
threshold question to be answered with regard to the 
appellant's claim for dependency and indemnity benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
whether she has presented evidence of a well-grounded claim 
as explained in Section I.

The appellant's statements and testimony, and testimony from 
her daughter, before the undersigned in February 2000 are to 
the effect that VA medical records showed the veteran had 
Paget's disease in 1992, that this condition may lead to the 
development of cancer, and that VA personnel at the medical 
facility in Hampton, Virginia, were negligent in not 
diagnosing the veteran's cancer and providing him with 
appropriate treatment.  (The Board reiterates that negligence 
is not required for the appellant to prevail.)  Hence, she 
requests dependency and indemnity compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.

VA medical records show that the veteran was seen on an 
outpatient basis from 1991 to 1997.  During this period, 
various X-rays were taken of his body parts.  X-rays of his 
lumbosacral spine in July 1992 revealed almost complete 
sacralization of L5 and degenerative changes of L4-L5.  X-
rays of his hips in July 1992 showed minimal change of 
Paget's disease along the lateral margin of anatomical pelvis 
on either side.  X-rays of the pelvis and left hip in June 
1973 were found to be unremarkable.  These reports show that 
the veteran was seen in June 1996 for left hip and leg pain 
secondary to low back pain, degenerative joint disease, and 
degenerative disc disease; and that he was seen in January 
1997 for knee problems.  These were his only treatment in 
1996 and 1997 at the VA medical facility in Hampton, 
Virginia.

Medical literature and reports submitted by the appellant in 
1999 and 2000 indicate that metastatic disease of the bone 
may be associated with Paget's disease.  A private medical 
report dated in March 2000 notes that Paget's disease is 
fairly common and most people never know they have it.  This 
report notes that only a few individuals have problems 
related to it, and having it develop into cancer was 
exceedingly rare.  The cancers that developed were usually in 
bone, although, the signatory, a physician, thought it 
possible for the cancer to move elsewhere.

The private medical reports surrounding the treatment of the 
veteran at the time of his death in February 1997 noted in 
Section I of this decision indicate that the primary site of 
the veteran's cancer was in the lung with metastases to other 
body parts including bone with wide spread metastases to the 
left thigh.  There is no medical evidence in the record 
indicating the presence of carcinoma until around November 
1996 when a chest X-ray revealed a left lower lobe mass.  Nor 
does the medical evidence specifically link the veteran's 
cancer that caused his death, to his Paget's disease found by 
VA medical personnel in 1992.  Nor does the medical evidence 
indicate that VA personnel could have diagnosed the veteran's 
cancer earlier and provided him with treatment at an earlier 
date.  The lay statements of the appellant and her daughter 
are not sufficient or medically competent to link the cause 
of the veteran's death to VA hospitalization, medical, or 
surgical treatment, or to vocational rehabilitation, or to 
any action or omission by VA medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  At the hearing before the 
undersigned in February 2000, it was determined that the 
record would be left open 60 days so that the appellant could 
obtain medical opinions supporting such a link.  No opinion 
to that effect has been received, including the March 2000 
letter from Dr. Leddy, described above.

Generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive" to 
well ground a claim.  Medical treatise evidence with an 
opinion of a medical professional or with a discussion of 
relationship with a degree of certainty such that, under the 
facts of a specific case, there is a least a plausible 
causality based upon objective facts could be sufficient to 
well ground a claim, but in this case the medical treatise 
coupled with the general medical opinions does not provide 
that degree of certainty.  Wallin v. West, 11 Vet. App. 509, 
514 (1998).

After consideration of all the evidence, the Board finds that 
there is no competent (medical) evidence linking the 
veteran's carcinoma of the lung with metastases to other body 
parts, including bone, to VA medical or surgical treatment, 
hospitalization, or vocational rehabilitation.  Hence, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is not plausible, and it is 
denied as not well grounded.

The Board notes that the RO denied the claim for benefits 
under 38 U.S.C.A. § 1151 for the cause of the veteran's death 
on the merits and finds no prejudice to the veteran in 
appellate denial of the claims as not well grounded.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.

The claim for benefits under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death is denied as not well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

